DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 07/22/2021, has been received and made of record.  In response to the most recent Office Action, dated 01/22/2021, claims 1 and 18 have been amended, and claim 11 has been canceled.
Response to Arguments
Applicant’s amendments, filed 07/22/2021, have been entered and fully considered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments have been rendered moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-5, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 20070139765), in the view of Liang (US 20030179437), and further in the view of Yanagisawa (US 20090207476).
Regarding claim 1: Daniel teaches a method for driving a switchable light-collimating film (Figs. 2-3 & 8 and paragraph [0054 & 0065]), wherein the switchable light-collimating film includes: a first light-transmissive electrode layer, a collimating layer having a thickness of at least 20 .mu.m, and comprising a plurality of elongated chambers, each elongated chamber having an opening, a bistable electrophoretic fluid comprising pigment particles disposed in each elongated chamber (Figs. 2-3, 8a-8b and paragraph [0005, 0054-0056, 0065, 0069, 0074] the switchable light-collimating film 30 includes a first light-transmissive electrode layer 46 top, the collimating layer having a thickness of greater than 20 .mu.m, and comprising a plurality of elongated chambers having an opening, a bistable electrophoretic fluid 35 comprising pigment particles 33 disposed in each elongated chamber), and a second light-transmissive electrode layer, wherein the first and second light transmissive layers are disposed on either side of the collimating layer, the method comprising applying a time varying voltage between the first and the second light-transmissive electrode layers (Figs. 2-3, 8a-8b and paragraph [0005, 0054-0056, 0065, 0069, and 0073-0074] teach a second light-transmissive electrode layer 46, wherein the both electrode layers 46 are disposed on either side of the collimating layer, and applying a time varying AC voltage between the electrodes).
Daniel fails to explicitly disclose a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber; and a non-polar solvent including polymer-functionalized pigment particles, and free polymer selected from polylaurylmethacrylate, polyisobutylene, and copolymers of ethylene, propylene, or styrene.
(Fig. 7e-7h and paragraphs [0086] a sealing layer 76). It would have been obvious for a person skilled in the art, at the time of the invention to modify Daniel’s invention by including above teachings of Liang, because using the sealing member ensures the fluid does not come outside and is very well-known and widely used in the art as shown by Liang. The rationale would have been to use a known method or technique to achieve predictable results.
Furthermore, Yanagisawa teaches a non-polar solvent including polymer-functionalized pigment particles, and free polymer selected from polylaurylmethacrylate, polyisobutylene, and copolymers of ethylene, propylene, or styrene (Figs. 1-2 and paragraph [0043]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Daniel’s invention by including above teachings of Yanagisawa, because using such configuration of the display provides enhanced display quality and is very well-known and widely used in the art as shown by Yanagisawa. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Daniel teaches wherein the collimating layer has a thickness of less than 500 .mu.m (Figs. 2-3, 8a-8b and paragraph [0005, 0069, and 0073-0074]). 

Regarding claim 3: Daniel teaches wherein a height of the elongated chambers is equal to or less than the thickness of the collimating layer, a width of the elongated chambers is between 5 .mu.m and 150 .mu.m, and a length of the chambers is between 200 .mu.m and 5 mm (Figs. 2-3, 8a-8b and paragraph [0005, 0069, and 0073-0074]). 

Regarding claim 4: Daniel teaches wherein the first or second light-transmissive electrode layer comprises indium-tin-oxide (Fig. 8 and paragraph [0065]). 

Regarding claim 5: Daniel teaches wherein the time varying voltage includes a first voltage for a first time that has a first polarity and a second voltage for a second time that has a second polarity (Fig. 8 and paragraph [0065] teach AC alternating current voltage).

Regarding claim 12: Daniel teaches wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above, wherein the longer dimension of the elongated chambers run along rows, and wherein the rows are separated from each other by at least three times the width of the elongated chambers (Figs. 1, 4 and paragraph [0005, 0060]). 

Regarding claim 13: Daniel teaches wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above, and wherein the adjacent elongated chambers within the same row are separated by a gap of less than 30 .mu.m (Figs. 1, 4-5, 13 and paragraph [0005, 0060-0061] shows the elongated chambers are arranged in rows and columns when, wherein the adjacent chambers within the same row are separated by a very small gap, smaller than the width of chambers hence smaller than 30 .mu.m. Further, it would have been merely a matter of design choice to design the gap to be any desired size in order to achieve desired density). 

Regarding claim 16: Daniel teaches a display incorporating a switchable light-collimating film using the method of claim 1 (Fig. 2 & 10 and paragraph [0003, 0006, 0071]). 

s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 20070139765), in the view of Liang (US 20030179437), in the view of Yanagisawa (US 20090207476), and further in the view of Sato (US 20120069425).
Regarding claims 6-8: Daniel does not explicitly disclose wherein the first voltage has a first magnitude, the second voltage has a second magnitude, and the first and second magnitudes are not equal, wherein the first voltage has a first magnitude, the second voltage has a second magnitude, and the first and second magnitudes are not equal, and wherein the product of the first voltage and the first time is a first impulse, the product of the second voltage and the second time is a second impulse, and the first impulse and the second impulse are not equal in magnitude.
However, Sato teaches wherein the first voltage has a first magnitude, the second voltage has a second magnitude, and the first and second magnitudes are not equal, wherein the first voltage has a first magnitude, the second voltage has a second magnitude, and the first and second magnitudes are not equal, and wherein the product of the first voltage and the first time is a first impulse, the product of the second voltage and the second time is a second impulse, and the first impulse and the second impulse are not equal in magnitude (Figs. 10 & 17 and paragraph [0124, 0156-0159, and 0234-0236]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Daniel’s invention by including above teachings of Sato, because using the voltages with different magnitudes is very well-known and widely used in the art in order to move the pigment particles in a desired manner. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 20070139765), in the view of Liang (US 20030179437), in the view of Yanagisawa (US 20090207476), and further in the view of Chopra (US 20070297038).
Regarding claim 9-10: Daniel does not explicitly disclose wherein the product of the first voltage and the first time is a first impulse, the product of the second voltage and the second time is a second impulse, and the first impulse and the second impulse are equal in magnitude, and wherein the time varying voltage further includes the first voltage for a third time that has the first polarity and the second voltage for a fourth time that has the second polarity.
However, Chopra teaches wherein the product of the first voltage and the first time is a first impulse, the product of the second voltage and the second time is a second impulse, and the first impulse and the second impulse are equal in magnitude, and wherein the time varying voltage further includes the first voltage for a third time that has the first polarity and the second voltage for a fourth time that has the second polarity (Fig. 1 and paragraph [0215] teach a square wave voltage is applied to electrodes and it provides same characteristics as claimed above). It would have been obvious for a person skilled in the art, at the time of the invention to modify Daniel’s invention by using a square wave voltage in order to move the pigment particles in a desired manner, which is well-known and widely used in art, as shown by Chopra. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 14-15: Combination of Daniel and Chopra teach wherein the time varying voltage is between 5 V and 150 V in magnitude, and wherein the time varying voltage is between 80 V and 120 V in magnitude (Chopra in Fig. 1 and paragraph [0215]). See claim 9 rejection for combination reasoning of Daniel and Chopra, same rationale applies here. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 20070139765), in the view of Liang (US 20030179437), in the view of Yanagisawa (US 20090207476), and further in the view of LAM (US 20170108753).
Regarding claim 17: Daniel teaches a glass substrate and a switchable light-collimating film using the method of claim 1 (Figs. 2-3, 8a-8b and paragraph [0005, 0054-0056, 0065, 0069, 0074]). Daniel does not explicitly disclose a light-collimating film is used on a window or a door. However, Daniel in paragraph [0065, 0071] teaches the light-collimating film can be used in various different applications in order to reduce glare or privacy viewing, so it would be merely an intended use to use the film on top of a glass window or door in order to achieve the similar results of reducing glare and/or achieving privacy. Furthermore, Lam provides an evidence in paragraph [0176] teach using such film or filter on top of a glass window pane. 

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 20070139765), in the view of Liang (US 20030179437), in the view of Yanagisawa (US 20090207476), and further in the view of Matsukizono (US 20170363893).
Regarding claim 18: Daniel teaches a display comprising: a light source; a switchable light-collimating film (Fig. 2 & 10 and paragraph [0003, 0006, 0071]) comprising: a first light-transmissive electrode layer, a collimating layer having a thickness of at least 20 .mu.m, and comprising a plurality of elongated chambers, each elongated chamber having an opening, a bistable electrophoretic fluid comprising pigment particles disposed in each elongated chamber (Figs. 2-3, 8a-8b and paragraph [0005, 0054-0056, 0065, 0069, 0074] the switchable light-collimating film 30 includes a first light-transmissive electrode layer 46 top, the collimating layer having a thickness of greater than 20 .mu.m, and comprising a plurality of elongated chambers having an opening, a bistable electrophoretic fluid 35 comprising pigment particles 33 disposed in each elongated chamber), and a second light-transmissive electrode layer, wherein the first and second light transmissive electrode layers are disposed on either side of the collimating layer; a voltage source; and a controller to provide a voltage impulse between the first and second light-transmissive electrode layers, wherein the voltage impulse (Figs. 2-3, 8a-8b and paragraph [0005, 0054-0056, 0065, 0069, and 0071-0074] teach a second light-transmissive electrode layer 46, wherein the both electrode layers 46 are disposed on either side of the collimating layer, and applying a time varying AC voltage between the electrodes to cause a change in effective transmission angle of the display). 
Daniel does not explicitly disclose a sealing layer that seals the bistable electrophoretic fluid within an elongated chamber by spanning the opening; and a non-polar solvent including polymer-functionalized pigment particles, and free polymer selected from polylaurylmethacrylate, polyisobutylene, and copolymers of ethylene, propylene, or styrene; an active matrix of thin film transistors; a liquid crystal layer; and a color filter array.
However, Liang teaches a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of chambers by spanning the opening of the chamber (Fig. 7e-7h and paragraphs [0086] a sealing layer 76). It would have been obvious for a person skilled in the art, at the time of the invention to modify Daniel’s invention by including above teachings of Liang, because using the sealing member ensures the fluid does not come outside and is very well-known and widely used in the art as shown by Liang. The rationale would have been to use a known method or technique to achieve predictable results.
Further, Yanagisawa teaches a non-polar solvent including polymer-functionalized pigment particles, and free polymer selected from polylaurylmethacrylate, polyisobutylene, and copolymers of ethylene, propylene, or styrene (Figs. 1-2 and paragraph [0043]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Daniel’s invention by including above teachings of Yanagisawa, because using such configuration of the display provides enhanced display quality and is very well-known and widely used in the art as shown by Yanagisawa. The rationale would have been to use a known method or technique to achieve predictable results.
(Figs. 10-11 and paragraphs [0127-0128]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Daniel’s invention by including above teachings of Matsukizono, because Daniel already disclose to use the light collimating layer with a display panel and a liquid crystal display panel as described by Matsukizono can be used with Daniel’s invention because of excellent color qualities of a LCD panel. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 21: Combination of Daniel and Matsukizono teach wherein when the voltage source and controller provide a time varying impulse, the effective transmission angle of the display narrows (Daniel in Fig. 2 & 8 and paragraph [0003, 0006, 0065, 0071]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 20070139765), in the view of Liang (US 20030179437), in the view of Yanagisawa (US 20090207476), in the view of Matsukizono (US 20170363893), and further in the view of Sasaki (US 20170315406).
Regarding claims 19-20: Combination of Daniel and Matsukizono do not explicitly disclose further comprising a prism film disposed between the light source and the switchable light-collimating film, and further comprising a diffusion layer between the prism film and the light source.
However, Sasaki teaches a prism film disposed between the light source and the switchable light-collimating film, and further comprising a diffusion layer between the prism film and the light source (Fig. 1 and paragraphs [0057-0065]). It would have been obvious of a person skilled in the art, at the time of the invention to modify combination of Daniel and Matsukizono by including above teachings of Sasaki, because using such structure in a display panel is very well-known and widely used .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIT CHATLY/Primary Examiner, Art Unit 2622